11th Court of Appeals
Eastland, Texas
Opinion
 
Matthew Shane Franks
            Appellant
Vs.                  No. 11-04-00139-CR -- Appeal from Howard County
State of Texas
            Appellee
 
            Matthew Shane Franks has filed in this court a motion to dismiss his appeal.  Franks states
in his motion that he no longer wishes to proceed with this appeal.  The motion is signed by both
Franks and his attorney.  TEX.R.APP.P. 42.2.  The motion is granted.
            The appeal is dismissed.
 
                                                                                    PER CURIAM
 
November 18, 2004
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.